

117 S1007 IS: To require that certain aliens receive written notice of removal proceedings before being granted parole or released from detention and to enumerate the possible consequences for failing to attend such proceedings.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1007IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Tuberville (for himself, Mr. Cruz, Mr. Barrasso, Mr. Cramer, Mr. Lee, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require that certain aliens receive written notice of removal proceedings before being granted parole or released from detention and to enumerate the possible consequences for failing to attend such proceedings.1.Written notice of removal proceedings(a)In generalSection 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) is amended by adding at the end the following:(4)Written noticeAn alien described in this subsection shall not be granted parole or released from detention by the Attorney General or the Secretary of Homeland Security without having been provided a written notice under paragraph (1) or (2) of section 239(a) that—(A)informs the alien that he or she is required to appear before an immigration judge for removal proceedings; and(B)identifies the specific date on which such proceedings will take place..(b)Consequences for failure To attend hearingSection 240(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(5)(A)) is amended—(1)by striking Any alien and inserting the following:(i)RemovalAny alien;(2)by striking the Service and inserting U.S. Immigration and Customs Enforcement; and(3)by adding at the end the following:(ii)Additional consequences for failure to attend proceedingAbsent exceptional circumstances, the failure of an alien to attend a proceeding referred to in clause (i) shall result in the immediate termination of—(I)the alien’s parole;(II)deferred action; (III)temporary protected status under section 244;(IV)any other immigration status; and(V)any employment authorization associated with any status set forth in subclauses (I) through (IV)..(c)Savings provisionNone of the amendments made by this Act may be construed as authorizing the parole or release of any alien if such parole or release is not otherwise expressly authorized by law.